DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-8 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “peeling off the second label layer from the label attached to the label surface of the recording tape cartridge according to claim 1”. The claim fails to point out what is included or excluded by the claim language.  The examiner respectfully advises the applicant to amend claim 5 to indicate what elements of claim 1 are included in claim 5.

Allowable Subject Matter
s 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a recording tape cartridge comprising:
A case that accommodates a reel around which a recording tape is wound; and
A label that is attached to a label surface formed at a wall surface of the case, the wall surface being located at a side opposite to a direction in which the case is loaded into a drive device,
Wherein the label comprises: a first label layer that is attached to the label surface and on which individual identification information is displayed in a two-dimensional code; and
A second label layer attached to the first label layer with a peelable bonding force, the second label layer being capable of covering and concealing the two-dimensional code, and the individual identification information being displayed in a barcode on the second label layer; and
Wherein the two-dimensional code is displayed at a central part in a longitudinal direction of the label.
Claims 2-4 depend from claim 1 and are therefore allowed.
Claims 5-8 would be allowable if the 112(b) rejection discussed above is overcome.


Prior Art Discussion
WATANABE et al, US 2004/0004789, teaches a recording tape cartridge comprising:
A case (204) that accommodates a reel around which a recording tape is wound [0055] [Figures 1-2]; and
A label (220) that is attached to a label surface formed at a wall surface of the case, the wall surface being located at a side opposite to a direction in which the case is loaded into a drive device, wherein the label comprises: a label layer that is attached to the label surface and on which individual identification is displayed in a barcode [0055] [Figures 1-3];
SATO, US 2013/0175380, teaches a recording tape cartridge comprising: A case (10) that accommodates a reel around which a recording tape is wound [0020] [0024] [Figures 1A-1C]; and
A label (11) that is attached to a label surface formed at a wall surface of the case, the wall surface being located at a side opposite to a direction in which the case is loaded into a drive device, wherein the label comprises: a label layer that is attached to the label surface and on which individual identification information is displayed in a two-dimensional code [0020] [Figure 1A].
RIVILIN et al, US 2016/0140570, teaches a multi-layer label (100) that is attached to a label surface, wherein the label comprises a first label layer (103) that is attached to the label surface and on which a public identifier (109) is displayed in a two-dimensional code [0014]; and

WATANABE, SATO, and RIVILIN do not teach or fairly suggest, either singularly or in combination thereof the recording tape cartridge as disclosed in claim 1.  In particular, the prior art cited lack any teaching or suggestion that the individual identification information is displayed in a barcode on the second label layer.  While RIVILIN does teach a first label layer and a second label layer, each comprising a barcode, the information displayed in the barcode of the first label layer is different from the second label layer information.  Furthermore, there is no motivation for modifying the recording tape cartridges of WATANABE or SATO to include a multi-layer label as taught in RIVILIN. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached 
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA A GUDORF/           Primary Examiner, Art Unit 2876